Citation Nr: 0631535	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  01-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
service disorder (PTSD).

(The issues of entitlement to service connection for a 
stomach disorder, a shoulder disorder, a neck disorder, a 
back disorder, an anxiety neurosis, headaches, chest pains, 
and muscle spasms were the subject of a remand by the Board 
of Veterans' Appeals (Board) in August 2004 and will not be 
addressed in this document.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and a fellow veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, with service in Vietnam from March 1969 to March 1970.  

This matter comes before the Board on appeal from an October 
1978 rating decision regarding entitlement to service 
connection for hearing loss; and an August 2002 rating 
decision regarding entitlement to service connection for 
PTSD; both issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In August 2004 the Board issued a decision in which it found 
that new and material evidence had been submitted to reopen 
the veteran's claim for hearing loss, denied entitlement to 
service connection for hearing loss, and denied entitlement 
to service connection for PTSD.  As noted above, the Board 
remanded the issues of entitlement to service connection for 
a stomach disorder, a shoulder disorder, a neck disorder, a 
back disorder, an anxiety neurosis, headaches, chest pains, 
and muscle spasms to the RO in August 2004 for additional 
development.  These issues will not be addressed in this 
document.  

The veteran appealed that portion of the Board's August 2004 
decision which denied service connection for hearing loss 
and PTSD to the Court of Appeals for Veterans Claims 
(Court).  In an Order dated in February 2005 the Court, 
acting upon joint motion of the parties, set aside the 
Board's August 2004 denial of service connection for hearing 
loss and PTSD and remanded those issues to the Board for 
readjudication.


REMAND

Review of the record reveals that the most recent 
compensation and pension (C&P) audiology examination was 
done in June 2003.  At that time the examiner averred that 
the veteran's hearing loss "is most probably caused by his 
post service noise exposure rather than his military 
exposure;" however the examiner failed to discuss in-service 
audiology records of high frequency hearing loss.  The 
examiner also failed to discuss May 2003 audiometric test 
results and the audiologist's opinion that "based on 1968 
military examination a mild degree of high frequency hearing 
loss is as likely as not due to military noise, with some 
degree of current loss noted likely due to non-military 
noise as well."  Accordingly, another C&P audiology 
examination is warranted.  38 C.F.R. § 3.159(c)(4).

Review of the record indicates that a new C&P examination 
for PTSD is also warranted.  In the report of a C&P 
examination done in September 2000 the examiner (who noted 
that the claims file was not available for review), stated 
that "the veteran describes some symptoms commonly 
associated with post-traumatic service disorder but these 
symptoms do not meet DSM-IV criteria for this diagnosis."  
In the report of a C&P examination completed in June 2003 
the examiner avers that the veteran "does not meet criteria 
for post-traumatic service disorder in that he does not 
relate a specific stressor severe enough to warrant such a 
diagnosis."  According to that examiner, the veteran's 
stressors consist of "physical disabilities which prevent 
[the veteran] from working and have led to financial 
difficulties."  However, evidence has been received which 
tends to support the veteran's report that his platoon was 
subjected to mortar attacks during September 1969.  In 
addition, the veteran's account of shrapnel wounds to 
himself during said mortar attacks in September 1969 is 
supported by statements from other veterans.  Additionally, 
service medical records dated in September 1970 contain the 
entries "feeling nervous;" "M [medication] Librium;" and 
"see mental hygiene on Mon."  This evidence was either not 
discussed or not credited during the aforementioned C&P 
examinations.  Accordingly, a new C&P examination is needed 
to assure that all of the relevant evidence of record has 
been reviewed and considered by the examiner.

Since the file is being returned it should be updated to 
include any recent treatment records.  38 CFR § 3.159 
(2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for mental health 
problems since March 2003, and for hearing 
problems since March 2004.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since April 2004 by the VA 
medical center patronized by the veteran 
should be obtained.  

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist for evaluation of his hearing 
loss.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner should 
review the audiometric findings in the 
service medical records as well as all 
post-service audiometric findings, and 
elicit a history from the veteran as to 
his noise exposure and hearing problems 
before service, during service and after 
service.  The examiner should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that the 
veteran has hearing loss which began 
during his military service or, if hearing 
loss preexisted service, was aggravated by 
service.  A complete rationale for any 
opinion offered should be set forth in the 
report provided, together with citation to 
appropriate supporting records.

3.  The veteran should also be scheduled 
for an examination by an appropriate 
specialist for evaluation of his claim of 
PTSD.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner should 
review the entries in the service medical 
records which reflect possible psychiatric 
problems at that time and elicit a 
detailed history from the veteran as to 
in-service stressors and emotional 
problems.  The examiner should provide a 
diagnosis for any psychiatric pathology 
found on examination and offer an opinion 
as to whether there is at least a 50 
percent probability or greater that the 
veteran has a psychiatric disorder which 
began during service or is related to any 
incident of such service.  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal (as noted above, the issues on 
appeal at the time of an August 2004 remand 
also included entitlement to service 
connection for a stomach disorder, a 
shoulder disorder, a neck disorder, a back 
disorder, an anxiety neurosis, headaches, 
chest pains, and muscle spasms).  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case (SSOC) 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


